UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 25, 2007 CHINA YOUTV CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 333-130767 (Commission File Number) N/A (I.R.S. Employer Identification No.) Unit 2300 – 1066 West Hasting Street Vancouver, British Columbia Canada V6E 3X2 (Address of principal executive offices, including zip code.) (604) 601-8274 (Registrant's Telephone Number, Including Area Code) This Current Report on Form 8-K is filed by China YouTV Corp., a Nevada corporation (the “Registrant”), in connection with the items set forth below. ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On October 23, 2007, the members of the Board of Directors of the Registrant took action by unanimous written consent to approve the following changes to the Directors and management of the Registrant. Mr. David Ze resigned from his positions as Director and Officer of the Registrant without having any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China YouTV Corp. Date:October 25, 2007 By: /s/ James Wei [Missing Graphic Reference] James Wei President and a Member of the Board of Directors
